UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CASSANDRA SMITH,

         Plaintiff,
                 v.                                     Civil Action No. 17-2020 (JEB/RMM)
 DISTRICT OF COLUMBIA,

         Defendant.


                                  MEMORANDUM OPINION

        This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Robin M. Meriweather on August 8, 2018. The 14-day period during which the parties

may file objections to the Report has expired, see Local Civil Rule 72.3(b), and

neither party has filed.

        Plaintiff Cassandra Smith, on behalf of her minor child N.M., brought this action seeking

reimbursement of the fees and costs incurred by her attorney in this Individuals with Disabilities

Education Act matter. See ECF No. 1. After a briefing schedule was issued, she moved for fees

on December 7, 2017. See ECF No. 9. In a thorough 23-page Report, Judge Meriweather

recommended granting much of her request and awarding $86,208.98 in fees and $2,695.50 in

costs. See ECF No. 15.

        After consideration of the Report, the absence of any party’s objection thereto, the entire

record before the Court, and the applicable law, the Court will adopt the Report and grant in part

and deny in part Plaintiff’s Motion for Attorney Fees and Costs.




                                                 1
      A separate final Order accompanies this Memorandum Opinion.



                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge
Date: August 27, 2018




                                           2